EXHIBIT 10.2


EMPLOYMENT AGREEMENT


                    THIS EMPLOYMENT AGREEMENT (the "Agreement"), is made by
SOUTHERN MICHIGAN BANCORP, INC., a Michigan corporation (the "Corporation"), and
Kurt G. Miller ("Executive"). The parties agree as follows.

WHEREAS, The Board of Directors of he Corporation believes that the future
services of the Executive as provided in this Agreement will be of great value
to the Corporation; and

WHEREAS, the Corporation operates a wholly owned commercial banking subsidiary
known as Southern Michigan Bank & Trust which is engaged in the general business
of banking (the "Bank"); and

WHEREAS, the Board of Directors of the Corporation has determined that it is in
the best interests of the Corporation and its shareholders to secure Executive's
continued services and to ensure Executive's continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
hereafter defined) of the Corporation, without concern as to whether Executive
might be hindered or distracted by personal uncertainties and risks created by
any such possible Change in Control, and to encourage Executive's full attention
and dedication to the Corporation and the Bank, the Board of Directors has
authorized the Corporation to enter into this Agreement

WHEREAS the Executive is willing to serve in the employ of he Corporation and
the Bank on a full-time basis as provided in this Agreement;

NOW, THEREFORE, the parties agree as follows.

          1.          Effective Date and Term. This Agreement will take effect
as of January 1, 2004 ("Effective Date"). This Agreement shall remain in effect
until the end of the calendar year following that in which either party gives
the other Notice (as defined in Section 14) of intention to terminate this
Agreement; provided, however, that:

(A)  except for termination as provided above pursuant to Notice from the
Executive to the Corporation, this Agreement will not terminate during an
"Active Change in Control Proposal Period" (as defined in Section 10), even if
the Corporation has given the Executive Notice of intention to terminate this
Agreement;

(B)  except for termination as provided above pursuant to Notice from the
Executive to the Corporation, upon the occurrence of a "Change in Control" (as
defined in Section 9) the term of this Agreement shall automatically be extended
until the second anniversary of the effective date of the Change in Control,
even if the Corporation has given Notice of intention to terminate this
Agreement; and





--------------------------------------------------------------------------------




(C)  termination of this Agreement shall not affect the obligations of either
party accrued before termination of this Agreement, the obligations of the
Corporation under Section 7(B)(ii) with regard to a termination of the
Employment before this Agreement terminates, the Executive's obligations under
Section 11, 12 or 13, or the obligations of the parties under Section 18 or 20.

          2.          Employment. Executive will serve as: (A) President of the
Corporation and President of the Bank (the "principal positions"); and (B) in
such positions with Affiliates (defined for purposes of this Agreement as any
organizations controlling, controlled by or under common control with the
Corporation) as reasonably requested by the Corporation or the Bank, provided
that the duties of such positions are consistent with Executive's
responsibilities in his principal position; (together, the "Employment"). As
used in this Agreement, the term "Corporation" includes the Bank, unless the
context clearly required otherwise.

Executive will serve the Corporation and the Bank well and faithfully during the
Employment and will devote his best reasonable full time business efforts to the
Employment, except that Executive may engage in civic and professional
activities, investment oversight, and service on boards of directors as long as
such activities do not constitute a conflict of interest or impair the
Executive's performance of the duties of the Employment. The Employment may be
terminated during the term of this Agreement as provided in Sections 4 and 5.

          3.          Compensation. Executive will be compensated during the
Employment as follows:  One Hundred Thirty Four Thousand Nine Hundred and Five
Dollars.

          (a)  Salary. The Executive's Salary will be at least $134,905 per
year, subject to required payroll deductions and payable in weekly, bi-weekly or
semi-monthly installments pursuant to the Corporation's normal payroll
practices.

          (b)  Bonus. Executive will participate in any bonus programs for
senior executives of the Corporation or the Bank. The Corporation shall
negotiate in good faith with the Executive an incentive bonus plan providing the
Executive with an annual bonus opportunity, upon attainment of goals established
pursuant to the plan, equal to comparable amounts paid to other senior officers
of the corporation.

          (c)  Equity Plans. Executive will participate in any stock option or
other equity based compensation programs ("Equity Plans") offered by the
Corporation, at a level commensurate with Executive's principal position.

          (d)  Fringe Benefits. Executive will participate in health and dental,
life insurance, short and long term disability insurance, retirement and other
employee fringe benefit programs covering the Corporation's salaried employees
as a group, and in any programs applicable to senior executives of the
Corporation or the Bank. The terms of applicable insurance policies and benefit
plans in effect from time to time will govern with regard to specific issues of
coverage and benefit eligibility. All benefit programs are




-2-

--------------------------------------------------------------------------------




subject to change from time to time in the Corporation's discretion, except that
Executive will at all times receive the following specific benefits:

          i.          Four weeks paid vacation per year, to be taken in the year
earned, and which may not be accumulated or carried forward except with the
written approval of the Chairman of the Executive Committees;

          ii.          The use of an executive automobile at the expense of the
Corporation and payment by the Corporation of all insurance, maintenance and
business fuel expenses relating to the automobile;

          iii.          Corporation-paid membership for the Executive in the
Coldwater Country Club, and such other clubs as agreed to by the parties from
time to time, including all dues, fees and assessments.

          (e)  Business Expenses. The Corporation will reimburse Executive for
reasonable ordinary and necessary business expenses incurred in the course of
the Employment, for fees and expenses of Executive's attendance in the course of
the Employment at banking related conventions and similar events, for reasonable
professional association and seminar expenses, and for any additional expenses
authorized by the Corporation, subject to the Executive's submission of proper
documentation for tax and accounting purposes.

          4.          Termination of the Employment Without Severance Pay.
Executive shall not be entitled to any further compensation from the Corporation
or any Affiliate after termination of the Employment as permitted by this
Section 4, except (A) unpaid salary installments through the end of the week in
which the Employment terminates, (B) any vested benefits accrued as of the date
of termination of the Employment under the terms of any written Corporation or
Bank employment, compensation or benefit program; and (C) any rights of
Executive to indemnification under the provisions of the Articles or Bylaws of
the Corporation or the Bank (together, the "Vested Rights").

          (a)  Death. The Employment will terminate automatically upon
Executive's death.

          (b)  Disability. The Corporation may terminate the Employment due to
Executive's "Permanent Disability", as defined and provided for in this Section
4(b). If Executive has been unable by reason of physical or mental disability to
properly perform his duties hereunder for a period of one hundred eighty (180)
days, the Corporation may give the Executive Notice of its intention to
terminate the Employment due to Permanent Disability. If Executive wishes to
contest the existence of termination due to Permanent Disability, he must give
the Corporation Notice of his disagreement within ten (10) days after receipt of
the Notice from the Corporation, and he must promptly submit to examination by
three physicians in the Coldwater Michigan area who are reasonably acceptable to
both Executive and the Corporation (with consultation from other physicians as
determined by those three). If (A) within sixty (60) days after receipt by the
Executive of the Notice from the Corporation, two of such physicians shall issue
their




-3-

--------------------------------------------------------------------------------




written statement to the effect that in their opinion, based on their diagnosis,
the Executive is capable of resuming his employment and devoting his full time
and energy to discharging his duties within sixty (60) days after the date of
such statement, and (B) Executive does in fact within such sixty (60) day period
resume the Employment and properly perform his duties hereunder, then the
Employment shall not be terminated due to Permanent Disability. It is understood
that the Corporation has the right to terminate the Employment due to
Executive's disability without meeting the standards in this Section 4(b), but
in that event the termination shall be deemed to be a termination of the
Employment pursuant to Section 5(a).

          (c)  Termination by Corporation for Cause. The Corporation may
terminate the Employment for "Cause", defined as removal by order of a
regulatory agency having jurisdiction over the Corporation or the Bank, or the
Executive's willful and repeated failure to perform his duties under this
Employment Agreement, which failure has not been cured within thirty (30) days
after the Corporation gives Notice thereof to the Executive; it being expressly
understood that negligence or bad judgment shall not constitute "Cause" so long
as such act or omission shall be without intent of personal profit and is
reasonably believed by the Executive to be in or not adverse to the best
interests of the Corporation.

          (d)  Discretionary Termination by Executive. Executive may terminate
the Employment at will, with at least thirty (30) days advance Notice. If
Executive gives such notice of termination, the Corporation may (but need not)
relieve Executive of some or all of Executive's offices and responsibilities for
part or all of such notice period, provided that Executive's pay and benefits
are continued for the lesser of thirty (30) days or the remaining period of the
Employment.

          (e)  Termination of Employment after Termination of This Agreement. If
Executive continues to be employed by the Corporation or the Bank after
termination of this Agreement as provided in Section 1, Executive's employment
shall be terminable by either party at will.

          5.          Termination With Severance Pay. Executive shall not be
entitled to any further compensation from the Corporation or any Affiliate after
termination of the Employment as permitted by this Section 5, except (A) Vested
Rights; and (B) Severance Pay under Section 6 or the Cash Payment under Section
7, whichever is applicable.

          (a)  Discretionary Termination by Corporation. The Corporation may
terminate the Employment during the term of this Agreement at will, by Notice to
Executive. Any termination of Executive's Employment by the Corporation under
Section 4 that is found not to meet the standards of such Section will be
considered to have been a termination under this Section 5(a).

          (b)  Termination by Executive for Good Reason After a Change in
Control. Executive may terminate the Employment during the term of this
Agreement for "Good Reason" after the occurrence of a Change in Control if: (A)
Executive is removed from




-4-

--------------------------------------------------------------------------------




any of his principal positions; or (B) the status, authority or responsibility
of Executive's principal positions is materially diminished; or (C) Executive's
bonus opportunity is materially reduced; or (D) the overall value to Executive
of the fringe benefit programs in which he participates (other than Equity
Plans) is materially reduced from the overall value of the fringe benefit
programs applicable to Executive immediately before the Change in Control; or
(E) any requirement of the Corporation that Executive be based anywhere other
than in Branch or contiguous counties or any substantial increase in the
business travel required of Executive; or (F) any material breach by the
Corporation or the Bank or any successor of its obligations to Executive under
this Agreement.

          6.          Severance Pay. The Corporation will pay and provide
Executive with the payments and benefit continuation provided in this Section 6
("Severance Pay") if Executive's Employment is terminated during the term of
this Agreement as provided in Section 5(a) above and Executive is not entitled
to the Cash Payment (as defined in Section 7). If Executive becomes entitled to
Severance Pay under this Section, and subsequently becomes entitled to the Cash
Payment under Section 7(B)(ii), the amount of the Cash Payment under Section 7
shall be reduced by the amount of Severance Pay already received by Executive
under this Section 6, and no further Severance Pay will be payable under this
Section 6.

          (a)  Amount and Duration of Severance Pay. Subject to the other
provisions of this Section, Severance Pay will consist of:

          i.          Salary Continuation. Continuation of Executive's Salary
for fifty-two (52) weeks following the week in which the Employment terminates
(the "Severance Pay Period"), subject to required payroll withholding; and

          ii.          Health Coverage Continuation. Payment by the Corporation
of the COBRA continuation coverage premium necessary to continue Executive's
then current employee and dependent health, dental, and prescription drug
coverage during the Severance Pay Period, provided that (A) Executive elects and
remains eligible for COBRA continuation coverage, (B) Executive continues to pay
the normal employee contribution for such coverage, and (C) that the
Corporation's obligation to provide coverage will end if Executive becomes
eligible for comparable coverage from a new employer; and

          iii.          Outplacement Assistance. Up to $5,000.00 of outplacement
assistance from an outplacement assistance firm selected by Executive and
approved by the Corporation (whose approval shall not be unreasonably withheld).

The Executive will receive the salary continuation provided in Section 6(a)(i)
notwithstanding any other earnings that Executive may have, and subject to
offset only as provided in Section 6(c). If Executive dies during the Severance
Pay Period, salary continuation under Section 6(a)(i) will continue for the
remainder of the Severance Pay Period for the benefit of Executive's designated
beneficiary (or Executive's estate if Executive fails to designate a
beneficiary), and health coverage continuation under




-5-

--------------------------------------------------------------------------------




Section 6(a)(ii) will continue for Executive's eligible dependants for the
remainder of the Severance Pay Period subject to the conditions in Sections
6(a)(ii) (A) and (B).

          (b)  Conditions to Severance Pay. To be eligible for Severance Pay,
Executive must meet the following conditions: (i) Executive must comply with
Executive's obligations under this Agreement that continue after termination of
the Employment; and (ii) Executive must resign upon written request by
Corporation from all positions with or representing the Corporation or any
Affiliate, including but not limited, to membership on boards of directors; and
(iii) Executive must provide the Corporation for a period of thirty (30) days
after the Employment termination date with consulting services regarding matters
within the scope of Executive's former duties upon request by the Corporation's
Chief Executive Officer; provided, however, that Executive will only be required
to provide those services by telephone at Executive's reasonable convenience and
without substantial interference with Executive's other activities or
commitments.

          (c)  Reductions to Severance Pay. The Severance Pay due to Executive
under Section 6(a)(i) for any week will be reduced (but not below 0) by: (i) any
disability benefits to which Executive is entitled for that week under any
disability insurance policy or program of the Corporation or any Affiliate
(including but not limited to worker's disability compensation); and (ii) any
severance pay payable to Executive under any other agreement or Corporation
policy; (iii) any payment due to Executive under the Federal Worker Adjustment
and Retraining Notification Act or any comparable state statute or local
ordinance. The Severance Pay will also be subject to any reduction required by
Section 8.

          7.          Cash Payment. The Corporation will make the payment
provided for in this Section 7 ("Cash Payment") if Executive's Employment is
terminated during the term of this Agreement: (A) by Executive as permitted by
Section 5(b); or (B) by the Corporation as provided in Section 5(a) and such
termination of Employment occurs either (i) after the date of a Change in
Control or (ii) within six months before the date of a Change in Control.

          (a)  Amount and Payment of Cash Payment. Subject to the other
provisions of this Section, the Cash Payment will be an amount equal to 2.99
times the Executive's Average Compensation (as defined below). The Cash Payment
shall be paid to Executive in a single lump sum on the tenth business day after
termination of the Employment, unless Executive gives Notice before the date on
which the Employment terminates of Executive's election to defer all or part of
the Cash Payment, in which case the Cash Payment shall be payable in such
installments as directed by Executive in the Notice, with the unpaid balance to
bear interest until paid at an annual rate equal to 120% of the Applicable
Federal Rate in effect on the date that the Employment was terminated, provided
that Executive's may not elect to defer all or any part of the Cash Payment for
a period longer than three years after the date of termination of the
Employment. If Executive dies after becoming entitled to the Cash Payment but
before it has been paid in full any remaining portion of the Cash Payment will
be made to Executive's designated beneficiary (or Executive's estate if
Executive fails to designate a beneficiary).



-6-

--------------------------------------------------------------------------------




          (b)  Average Compensation. As used in this Section 7 "Average
Compensation" means (A) the sum of the Executive's Salary and cash bonuses for
each of the most recent three complete calendar years of Executive's employment
by the Corporation (or such lesser number of complete calendar years as the
Executive has been employed by the Corporation) divided by (B) three (or the
lesser number of complete calendar years for which the Executive has been
employed by the Corporation). Average Compensation shall not include any amount,
other than Salary and cash bonuses, included in Executive's taxable compensation
for federal income tax purposes, such as the reporting of previously deferred
compensation or gain realized upon exercise of any non qualified stock options.

          (c)  Reductions to Cash Payment. The Executive will receive the Cash
Payment notwithstanding any other earnings that Executive may have and without
offset of any kind except required payroll deductions and any reduction required
by Section 8.

          8.          IRC Section 280(G) Limitation. In the event that payments
required under this Agreement, when combined with any other amounts payable by
the Corporation or its Affiliates to or for the benefit of Executive, result in
an "Excess Parachute Payment" as that term is defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), then the amount of the
payments provided for in this Agreement shall be reduced to that amount which
causes no excise tax to be imposed under Section 4999 (or any successor thereto)
of the Code. Provided, however, that if reduction in any payment due to
Executive is required by this Section, Executive shall be offered the
opportunity to select the payment or payments to be reduced, or to delay one or
more payments, to the extent necessary to comply with this Section, provided
that Executive is not entitled to defer receipt of any payment under this
Agreement for a period longer than three (3) years after the date of termination
of Executive's Employment.

          9.          Definition of Change in Control. As used in this
Agreement, the term "Change in Control" means any of the occurrences listed in
(a) below, subject to (b) and (c) below.

          (b)  A Change in Control shall be deemed to have occurred if:

          i.          Any person or group (as such terms are used in connection
with Sections 13(d) and 14(d) of the Exchange Act) becomes the "beneficial
owner" (as defined in Rule 13(d)(3) and 13(d)(5) under the Exchange Act),
directly or indirectly, of securities of the Corporation representing 50% or
more of the combined voting power of the Corporation's then outstanding
securities;

          ii.          A merger, consolidation, sale of assets, reorganization,
or proxy contest is consummated and, as a consequence of which, members of the
Corporation's Board of Directors in office immediately prior to such transaction
or event constitute less than a majority of the Board of Directors thereafter;



-7-

--------------------------------------------------------------------------------




          iii.          During any period of 24 consecutive months, individuals
who at the beginning of such period constitute the Board (including for this
purpose any new director whose election or nomination for election by the
Corporation's stockholders was approved by a vote of at least one-half of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board; or

          iv.          A merger, consolidation or reorganization is consummated
with any other corporation pursuant to which the shareholders of the Corporation
immediately prior to the merger, consolidation or reorganization do not
immediately thereafter directly or indirectly own more than fifty percent (50%)
of the combined voting power of the voting securities entitled to vote in the
election of directors of the merged, consolidated or reorganized entity.

          (c)  Notwithstanding the foregoing, no trust department or designated
fiduciary or other trustee of such trust department of the Corporation or a
subsidiary of the Corporation, or other similar fiduciary capacity of the
Corporation with direct voting control of the stock shall be treated as a person
or group within the meaning of subsection (a)(i) hereof. Further, no
profit-sharing, employee stock ownership, employee stock purchase and savings,
employee pension, or other employee benefit plan of the Corporation or any of
its subsidiaries, and no trustee of any such plan in its capacity as such
trustee, shall be treated as a person or group within the meaning of subsection
(a)(i) hereof.

          (d)  Notwithstanding anything contained in this Agreement to the
contrary, if Executive's employment is terminated prior to a Change in Control
and Executive reasonably demonstrates that such termination was at the request
of or in response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a "Third Party"), and who
subsequently effectuates a Change in Control, then for all purposes of this
Agreement, the date of a Change in Control shall mean the date immediately prior
to the date of such termination of Executive's employment.

          10.          Definition of "Active Change in Control Proposal Period".
As used in this Agreement the term "Active Change in Control Proposal Period"
shall mean any period:
(A)  during which the Board of Directors of the Corporation has authorized
solicitation by the Corporation of offers for a transaction which, if
consummated, would constitute a Change in Control; or
(B)  during which the Corporation has received a proposal for a transaction
which, if consummated, would constitute a Change in Control, and the Board of
Directors has not determined to reject such proposal without any counter-offer
or further discussions; or
(C)  during which any proxy solicitation or tender offer with regard to the
securities of the Corporation is ongoing, if the intent of such proxy
solicitation or tender offer is to cause the Corporation to solicit offers for
or enter into a transaction that would constitute a Change in Control.



-8-

--------------------------------------------------------------------------------




          11.          Confidentiality, Return of Property. Executive has
obtained and may obtain confidential information concerning the business,
operations, financial affairs, organizational and personnel matters, policies,
procedures and other non-public matters of Corporation and its Affiliates, and
those of third-parties that is not generally disclosed to persons not employed
by Corporation or its subsidiaries. Such information (referred to herein as the
"Confidential Information") may have been or may be provided in written form or
orally. Executive shall not disclose to any other person the Confidential
Information at any time during or after termination of the Employment, except
that during the Employment Executive may use and disclose Confidential
Information as reasonably required by the Employment. Upon termination of the
Employment, Executive will deliver to the Corporation any and all property owned
or leased by the Corporation or any Affiliate and any and all Confidential
Information (in whatever form) including without limitation all customer lists
and information, financial information, business notes, business plans,
documents, keys, credit cards and other Corporation-provided equipment.
Executive's commitments in this Section will continue in effect after
termination of the Employment and after termination of this Agreement. The
parties agree that any breach of Executive's covenants in this Section would
cause the Corporation irreparable harm, and that injunctive relief would be
appropriate.

          12.          Inventions, Discoveries and Improvements. Executive
hereby agrees to assign and transfer to the Corporation, its successors and
assigns, his entire right, title and interest in and to any and all inventions,
discoveries, trade secrets and improvements thereto which he may discover to
develop, either solely or jointly with others, during his employment hereunder
and for a period of one year after termination of such employment, which would
relate in any way to the business of the Corporation or any Affiliate of the
Corporation, together with all rights to letters patent, copyrights or
trademarks which may be granted with respect thereto. Immediately upon making or
developing any invention, discovery, trade secret or improvement thereto,
Executive shall notify the Corporation thereof and shall execute and deliver to
the Corporation, without further compensation, such documents as may be
necessary to assign and transfer to the Corporation his entire right, title and
interest in and to such invention, discovery, trade secret or improvement
thereto, and to prepare or prosecute applications for letters patent with
respect to the same in the name of the Corporation. Executive's obligations
under this Section 12 shall continue in effect, as to inventions, discoveries
and improvements covered by this Section 12, notwithstanding any termination of
the employment or this Agreement.

          13.          Noncompetition and Nonsolicitation.

          (a)  In view of Executive's importance to the success of the
Corporation, Executive and Corporation agree that the Corporation would likely
suffer significant harm from Executive's competing with Corporation during the
Employment and for some period of time thereafter. Accordingly, Executive agrees
that Executive shall not engage in competitive activities (except in Marginal
Business Areas, as defined in Section 13(e)) either: (A) while employed by
Corporation; or (B) if Executive's Employment is terminated during the term of
this Agreement, during the Restricted




-9-

--------------------------------------------------------------------------------




Period (as defined below). Executive shall be deemed to engage in competitive
activities if he shall, without the prior written consent of the Corporation,
(i) in Branch County, Michigan, or in any county contiguous thereto (including
the municipalities therein), render services directly or indirectly, as an
employee, officer, director, consultant, advisor, partner or otherwise, for any
organization or enterprise which competes directly or indirectly with the
business of Corporation or any of its Affiliates in providing financial products
or services (including, without limitation, banking, insurance, or securities
products or services) to consumers and businesses, or (ii) directly or
indirectly acquires any financial or beneficial interest in (except as provided
in the next sentence) any organization which conducts or is otherwise engaged in
a business or enterprise in Branch County, Michigan, or any of the counties
contiguous thereto (including all municipalities) which competes directly or
indirectly with the business of Corporation or any of its Affiliates in
providing financial products or services (including, without limitation,
banking, insurance or securities products or services) to consumers and
businesses. Notwithstanding the preceding sentence, Executive shall not be
prohibited from owning less than 1 percent of any class of publicly traded
securities. For purposes of this Section 13 the term "Restricted Period" shall
equal one (1) year, commencing as of the date of termination of Executive's
Employment during the term of this Agreement.

          (b)  While employed by Corporation and for a period of one (1) year
following any termination of Executive's Employment during the term of this
Agreement, Executive agrees that Executive shall not, in any manner directly
(i) solicit by mail, by telephone, by personal meeting, or by any other means,
any customer or prospective customer of Corporation to whom Executive provided
services, or for whom Executive transacted business, or whose identity become
known to Executive in connection with Executive's services to Corporation
(including employment with or services to any predecessor or successor
entities), to transact business with a person or an entity other than the
Corporation or its Affiliates or reduce or refrain from doing any business with
the Corporation or its Affiliates or (ii) interfere with or damage (or attempt
to interfere with or damage) any relationship between Corporation or any of its
Affiliates and any such customer or prospective customer, or any shareholder of
the Corporation. The term "solicit" as used in this Section 13 means any
communication of any kind whatsoever, inviting, encouraging or requesting any
person to take or refrain from taking any action with respect to the business of
Corporation or any of its Affiliates.

          (c)  While employed by Corporation and for a period of one (1) year
following any termination of Executive's Employment during the term of this
Agreement, Executive agrees that Executive shall not, in any manner directly
solicit any person who is an employee of Corporation or any of its Affiliates to
apply for or accept employment or a business opportunity with any other person
or entity.

          (d)  The parties agree that nothing herein shall be construed to limit
or negate that common law of torts or trade secrets where it provides broader
protection than that provided herein.



-10-

--------------------------------------------------------------------------------




          (e)  Activities by Executive that would otherwise violate Section
13(a) will not be considered a violation of this Agreement if such activities
are conducted only with regard to a Marginal Business Area, defined as a line of
business (other than banking) engaged in by the Corporation or any of its
Affiliates but which represents less than 5% of the consolidated non-interest
income of the Corporation and its Affiliates.

          (f)  Notwithstanding the foregoing, this Section 13 shall not apply
after termination of the Employment if Executive is entitled to the Cash Payment
under Section 7.

          (g)  If Executive's Employment is terminated during the term of this
Agreement, the Executive's obligations under this Section shall survive
termination of this Agreement.

          14.          Successors; Binding Agreement.

          (a)  This Agreement shall not be terminated by any merger or
consolidation of the Corporation whereby the Corporation is or is not the
surviving or resulting corporation or as a result of any transfer of all or
substantially all of the assets of the Corporation. In the event of any such
merger, consolidation, or transfer of assets, the provisions of this Agreement
shall be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.

          (b)  The Corporation agrees that concurrently with any merger,
consolidation or transfer of assets constituting a Change in Control, it will
cause any successor or transferee unconditionally to assume, by written
instrument delivered to Executive (or his beneficiary or estate), all of the
obligations of the Corporation hereunder. Failure of the Corporation to obtain
such assumption prior to the effective date of any Change in Control shall be a
material breach of the Corporation's obligations to Executive under this
Agreement.

          (c)  This Agreement shall inure to the benefit of and be enforceable
by Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive's estate.

          15.          Notice. For purposes of this Agreement, all notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or received by facsimile
transmission or five (5) days after deposit in the United States mail, certified
and return receipt requested, postage prepaid, addressed as follows:



-11-

--------------------------------------------------------------------------------




If to the Corporation:

51 West Pearl Street
Coldwater, MI 49036

 

 

If to the Executive:

85 Arrowhead Drive
Coldwater, MI 49036


Either party may change its address for Notices by Notice to the other party.

          16.          Amendment and Waiver. No provisions of this Agreement may
be amended, modified, waived or discharged unless the waiver, modification, or
discharge is authorized by the Corporation's board of directors, or a committee
of the board of directors, and is agreed to in a writing signed by Executive and
by the Chief Executive Officer of the Corporation. No waiver by either party at
any time of any breach or non-performance of this Agreement by the other party
shall be deemed a waiver of any prior or subsequent breach or non-performance.

          17.          Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect. If a court of competent jurisdiction ever determines that any provision
of this Agreement (including, but not limited to, all or any part of the
non-competition covenant in this Agreement) is unenforceable as written, the
parties intend that the provision shall be deemed narrowed or revised in that
jurisdiction (as to geographic scope, duration, or any other matter) to the
extent necessary to allow enforcement of the provision. The revision shall
thereafter govern in that jurisdiction, subject only to any allowable appeals of
that court decision.

          18.          Dispute Resolution.

          (a)  Arbitration. The Corporation and Executive agree that except as
provided in Section 18(b) the sole and exclusive method for resolving any
dispute between them arising out of or relating to this Agreement shall be
arbitration under the procedures set forth in this Section; provided, however,
that nothing in this Section prohibits a party from seeking preliminary or
permanent judicial injunctive relief, or from seeking judicial enforcement of
the arbitration award. The arbitrator shall be selected pursuant to the Rules
for Commercial Arbitration of the American Arbitration Association. The
arbitrator shall hold a hearing at which both parties may appear, with or
without counsel, and present evidence and argument. Pre-hearing discovery shall
be allowed in the discretion of and to the extent deemed appropriate by the
arbitrator, and the arbitrator shall have subpoena power. The procedural rules
for an arbitration hearing under this Section shall be the rules of the American
Arbitration Association for Commercial Arbitration hearings and any rules as the
arbitrator may determine. The hearing shall be completed within ninety (90) days
after the arbitrator has been selected and the arbitrator shall issue a written
decision within sixty (60) days after the close of the hearing. The hearing
shall be held in Coldwater, Michigan. The award of the arbitrator shall be final
and binding and may be enforced by and certified as a judgment of the Circuit
Court for Branch County, Michigan or any other court of competent jurisdiction.
One-half of the




-12-

--------------------------------------------------------------------------------




fees and expenses of the arbitrator shall be paid by the Corporation and
one-half by Executive, except that the fees and expenses of the Arbitrator shall
be paid in full by the Corporation with respect to any arbitration initiated
after the date of a Change in Control. The attorney fees and expenses incurred
by the parties shall be paid by each party, except that the Corporation shall
pay the Executive's reasonable attorney fees incurred with regard to any
arbitration proceeding initiated after a Change in Control unless the arbitrator
finds that the Executive's claims or defenses in such proceeding lack merit and
were asserted in bad faith.

                    (b)  Section 18(a) shall be inapplicable to a dispute
arising out of or relating to Sections 12 of this Agreement.

          19.          Entire Agreement. No agreements or representations, oral
or otherwise, express or implied, with respect to Executive's Employment with
the Corporation or any of the subjects covered by this Agreement have been made
by either party that are not set forth expressly in this Agreement, and this
Agreement supersedes any pre-existing employment agreements and any other
agreements on the subjects covered by this Agreement, except the Executive
Severance Agreement.

          20.          Governing Law. The validity, interpretation, and
construction of this Agreement are to be governed by Michigan laws, without
regard to choice of law rules. The parties agree that any judicial action
involving a dispute arising under this Agreement will be filed, heard and
decided in the Branch County Circuit Court. The parties agree that they will
subject themselves to the personal jurisdiction and venue of either court,
regardless of where Executive or the Corporation may be located at the time any
action may be commenced. The parties agree that the locations specified above
are mutually convenient forums and that each of the parties conducts business in
Branch County.

          21.          Counterparts. This Agreement may be signed in original or
by fax in counterparts, each of which shall be deemed an original, and together
the counterparts shall constitute one complete document.

          The parties have signed this Employment Agreement as of the Effective
Date in Section 1.

SOUTHERN MICHIGAN BANCORP, INC.

                   

By:

/s/ John H. Castle

--------------------------------------------------------------------------------

 

/s/ Kurt G. Miller

--------------------------------------------------------------------------------

 

John H. Castle

 

Kurt G. Miller

Its:

Chairman and Chief Executive Officer

 

President

       

 

"Corporation"

 

 

"Executive"

 





-13-

--------------------------------------------------------------------------------
